 

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRI Fh, COURT

 

 

BY: am complaint [1 inrorMATION [Xl INDICTMENT
[J suPERSEDING

 

 

OFFENSE CHARGED
21 U.S.C. §§ 841(a}(1) & (b)TKC) [_] Petty
C] Minor
Misde-
CJ meanor
Felony

20 years' Imprisonment; $1,000,000 fine; minimum 3 years’
supervised release and maximum of life; $100 special assessment;
forfeiture: denial of federal benefits; immigration consequences
including possible deportation

PENALTY:

VT LO euLy
Name of District Court, and/or Tone isa See's
NORTHERN DISTRICT FGA A cr ‘COUR PT

SAN District Csi BI OF CA

{FO
FOS ey, A

  
 

 

-— DEFENDANT - U.S

> Danilla Bustillo-Sevilla

CR 90

DEFENDANT

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

DEA

0 person is awaiting trial in another Federal or State Court,
give name of court

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of

charges previously dismissed
O which were dismissed on motion SHOW

of \ DOCKET NO.

[J] u.s.aTToRNey [[] DEFENSE

this prosecution relates to a
pending case involving this same

defendant MAGISTRATE

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

\ CASE NO.
Name and Office of Person

Furnishing Information on this form DAVID L. ANDERSON
[x] U.S. Attorney [[] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Barbara J. Valliere

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [[] if not detained give date any prior
summons was served on above charges

2) (J !s a Fugitive

3) Is on Bail or Release from (show District)

San Francisco Superior Court

 

IS IN CUSTODY
4) [[] On this charge

5) [-] On another conviction

} [_] Federal [[] State
8) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

If “Yes”

\ give date
filed

Month/Day/Year

 

Has detainer L] Yes
been filed? O No

DATE OF >
ARREST
Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

0021 vc

 

S

 

 

 

 

PROCESS:
[-] SUMMONS [[] NO PROCESS” [7] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

[_] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
United States District Court “VE

SUSAN Y. SOSNG

[3
ra
Ue

Exaa

 

FOR THE CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA NORTH DISTRICT OF CALIFC FRA
VENUE: SAN FRANCISCO C R 9 0 0 0 9 1
UNITED STATES OF AMERICA, Ve
V.

Danillo Bustillo-Sevilla,

DEFENDANT(S).

 

INDICTMENT

21 U.S.C. §§ 841(a)(1) and (b)(1)(B) —Distribution of Cocaine Base;
21 U.S.C. § 853 - Forfeiture Allegation

 

 

 

 

 

 

A true bill.

. Foreman
Filed in open court this j b] hh day of

Tanuary 2020
— Clerk
! IM 5
istra . on
United States Maglio Bail, $ NO BAIL ARREST WARRANT

AV
ro

NO NO WH NO NO BD NY NO DD mm ee lle
eo SN HA OH FF WY HB KF OCOD Oo DO YQ WDB NA FBP WH PO HF OC

oO Oo NIH OH SF WD WN

 

 

FILED

JAN 16 2623
DAVID L. ANDERSON (CABN 149604)

United States Attorney SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFOSi«: 4

vc
CR20 0021

 

UNITED STATES OF AMERICA, CASE NO.
Plaintiff, ) VIOLATIONS:
) 21 U.S.C. §§ 841(a)(1) and HEC) Distribution
v. of Cocaine Base
DANILLO BUSTILLO-SEVILLA, 21 U.S.C. § 853 — Forfeiture Allegation
| )
Defendant. )
)
}
INDICTMENT
The Grand Jury charges:
COUNT ONE: (21 U.S.C. §§ 841(a)(1) and (b)(1)(C) — Distribution of Cocaine Base)

On or about December 12, 2019, in the Northern District of California, the defendant,
DANILLO BUSTILLO-SEVILLA,
did knowingly and intentionally distribute a mixture and substance containing a detectable amount of
cocaine base, a Schedule II controlled substance, in violation of Title 21, United States Code, Sections
841(a)(1) and (b)(1)(C).
FORFEITURE ALLEGATION: (Criminal Forfeiture - 21 U.S.C. § 853)
The allegations contained above in Count One are hereby re-alleged and incorporated by
reference for the purpose of alleging forfeiture pursuant to Title 21, United States Code, Section 853.
Upon conviction of the offenses set forth in this Indictment, the defendant, |
DANILLO BUSTILLO-SEVILLA,

INDICTMENT.

 
oO Se YN DH A Pe WH LH kK

WN NN NN NK WB
2 Ia A A FF BN &§ SF [Ce RD aAaARSEHE 2S

 

 

shall forfeit to the United States, pursuant to 21 United States Code, Section 853(a), all right, title, and
interest in any property constituting and derived from any proceeds defendant obtained, directly or
indirectly, as a result of such violations, and any property used, or intended to be used, in any manner or
part, to commit or to facilitate the commission of such violations, including a forfeiture money
judgment.
If any of the property described above, as a result of any act or omission of the defendant:
a. cannot be located upon exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p).
All pursuant to Title 21, United States Code, Section 853, and Federal Rule of Criminal

 

Procedure 32.2.
DATED: A oo”
Jom wow [6h wre 7
FOREPERSON
San Francisco

DAVID L. ANDERSON
United States Attorney
BARBARA J. VALLIERE
Assistant United States Attorney

 

INDICTMENT

 
